DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 38 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim requires a “pyrolytic” coating, but the term is not so specific, it generally is considered to have something to do with the bonding, but there are no specific metes and bounds on when a particular material is pyrolytic.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 already requires on of the P and/or B compounds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2015/0140216) in view of Ye (6,106,892).
Nelson teaches a float glass CVD process [0012-14] comprising:
- providing a moving substrate (as noted)
- forming a gaseous mixture and directing it towards the glass– the mixture comprises a silane compound, a first oxygen containing compound, and a radical scavenger, see ethylene, as per examples 8, 14, 15 and 17 that are outlined in Table 3, and
- forming a silicon oxide film with a deposition rate well over 200 nm*m/min (see claim 37 also) as claimed,
but the teachings do not include the application of phosphorous or boron compounds.
	Ye teaches that it is beneficial to apply a phosphorous or boron in a mixture of gases to form a silicon oxide (col 2, lines 16-25).
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the P or B compound of Ye in the silicon oxide forming method of Nelson as Ye teaches that it is favorable for the reaction.  Furthermore, and in regard to the deposition rate when adding the compounds, it is generally understood that these reactants increase the deposition rate of a silicon oxide process (col 1, lines 53-68).
	Regarding claim 29, the combined prior art teaches a float glass process.
	Regarding claim 30, Nelson teaches O2 and water vapor [0029-30].
	Regarding claim 31, Ye teaches that both the boron and phosphorous compounds are operably applied, and Nelson teaches additional H2O [0030].
	Regarding claim 32, Nelson teaches atmospheric pressure [0005].
	Regarding claim 33, the teachings include B and/or P compounds per above.
	Regarding claim 34, Nelson teaches forming on a previous coating [0038].
	Regarding claim 35, Nelson teaches SiH4 [0023], O2 [0029] and C2H4 as above.
	Regarding claim 36, Nelson teaches the claimed temperature range [0015].
	Regarding claim 38, Nelson teaches a pyrolytic coating [0037].
	Regarding claim 39, Nelson teaches 50% or more water vapor [0030].
	Regarding claim 40, Ye exemplifies as per Example 7 a 1:1 ratio of the B and P containing compounds.
Regarding claim 41, Ye teaches triethylphosphite (abstract).
Regarding claim 44, Ye teaches triethylborate (col 2, lines 16-25).

Claims 42, 43 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2015/0140216) and Ye (6,106,892) in view of Foster (4,557,950).
The teachings of Nelson and Ye are described above, the teachings include a use of a phosphorous compound as claimed, but, while indirectly teaching varying ratios by changing the composition per the examples, does not specifically teach the ratios and amounts claimed.
Foster teaches that in a film formation process including silane and phosphine, it is operable to vary the amount of phosphine in order to effect changes in the film (col 6, lines 43-60).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to vary the phosphorous source in the film forming process of Nelson as it would effect changes in the film as per Foster.   To vary the rate to include less than 0.7 mol% as per claim 42 or wherein the ratio to silane is 1:100 or more would have been obvious for the reasons of record.  It is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as proportions of ingredients. Absent evidence showing such criticality use of the claimed mol% and/or phosphorous:silane ratio would have been prima facie obvious. 
Regarding claims 45-47, the teachings of Foster more generally teach that varying the amount of a precursor varies film properties/results and further in the same citation teaches that a boron source is operable.  As such, it would have been further obvious to vary the boron and/or phosphorous source in order to effect changes in the film as one of ordinary skill would understand that such variation results in different film properties that would be advantageous for different purposes.   The claimed ratios are not demonstrated in the specification of having any criticality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOSEPH A MILLER, JR/            Primary Examiner, Art Unit 1715